Citation Nr: 0010890	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
retention cyst, left maxillary sinus, and chronic sinusitis 
secondary to exposure to ionizing radiation in service.

2.  Entitlement to service connection for a residual scar, 
postoperative (P.O.), tumor excision, left ear, secondary to 
exposure to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had active service in the Navy from November 
1946 to November 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Service connection for a left maxillary retention cyst, and 
chronic sinusitis due to exposure to ionizing radiation was 
denied in a rating decision in July 1994.  The veteran was 
notified of the denial of benefits, but failed to timely file 
an appeal.  Consequently, that determination is final.  38 
U.S.C.A. § 7105.  That is the last final decision on any 
basis.

The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran has other claims in various stages of development.  
These issues have not been fully developed for appellate 
review, and are not before the Board at this time. Kellar v. 
Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 
398 (1995).

FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision on the issues considered herein 
has been obtained by the RO.  

2.  Service connection for a left maxillary retention cyst, 
and chronic sinusitis due to exposure to ionizing radiation 
was denied in a rating decision in July 1994.  The veteran 
was notified of that decision and failed to timely complete 
his appeal.  This is the last final denial on any basis.

3.  The evidence received into the record since the July 1994 
denial, including private and VA medical records is 
cumulative or redundant, and is not, by itself or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The appellant participated in Operation Crossroads during 
service in 1946 and 1947.  It has been presumed from evidence 
of record that the appellant was exposed to 1.0 rem with an 
upper level of 1.5 rem gamma.

5.  The medical evidence suggests that skin cancer, left ear 
was first manifested in about 1968 at the earliest, many 
years after the appellant's exposure to ionizing radiation.

6.  It was the opinion of the Chief Public Health and 
Environmental Hazards Officer of the VA that it was unlikely 
that the appellant's skin cancer, left ear was attributable 
to exposure to ionizing radiation during service; there is 
otherwise no competent evidence of record showing a 
relationship between a present skin disorder, left ear, if 
any, and exposure to ionizing or microwave radiation during 
service or any other in-service event, pathology or 
symptomatology.  No competent evidence to the contrary has 
been submitted.


CONCLUSIONS OF LAW

1.  The July 1994 decision by the RO denying the appellant's 
claim to service connection for a left maxillary retention 
cyst, and chronic sinusitis due to exposure to ionizing 
radiation is final; evidence submitted since that decision 
does not constitute new and material evidence which allows 
the Board to reopen and review the appellant's claim.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

2.  The appellant has not submitted evidence of a well- 
grounded claim for service connection for a residual scar, 
P.O., tumor excision, left ear, including as due to exposure 
to ionizing radiation; his skin cancer was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has determined that the VA has fulfilled its duty 
to assist the veteran with respect to developing his claims 
as provided by 38 U.S.C.A. § 5107(a), and that the appeals 
will be considered on the basis of the evidence of record.  
There is no indication of other evidence which could or 
should be obtained prior to entering a decision on the issues 
set forth below.  It is noted that service connection is in 
effect for Non-Hodgkin's Lymphoma, secondary to radiation 
exposure.  A 100 percent rating has been assigned.

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
retention cyst, left maxillary sinus, and chronic sinusitis 
secondary to exposure to ionizing radiation in service.

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1999); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

In the instant case, service connection was initially denied 
for a left maxillary retention cyst and chronic sinusitis, by 
rating decision of July 1994. The veteran was notified of 
that denial, and did not file a timely appeal.  Consequently, 
that determination is final.  38 U.S.C.A. § 7105.  That is 
the last final decision on any basis.

In making that decision, the RO considered the evidence then 
of record which included the appellant's service medical 
records, which were negative for a diagnosis of or treatment 
for sinusitis, or a left maxillary retention cyst.  In 
addition, chronic sinusitis, and maxillary retention cysts 
were not considered to be radiogenic diseases under the law.

Evidence received subsequent to July 1994, consists of VA and 
other medical records.  These records reveal treatment for 
sinusitis, low grade lymphoma, and other unrelated disorders.  
The additional evidence does not contain a competent expert 
opinion relating any current left maxillary retention cyst, 
and chronic sinusitis with radiation exposure in service, or 
to any in-service treatment, event, or complaint.  In this 
regard, the Board notes that the appellant is not qualified 
to make that medical connection.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While this evidence is "new" in the 
sense that it had not previously been associated with the 
veteran's claims folder, it is not material to the issue at 
hand in this case, specifically, the incurrence of a left 
maxillary retention cyst, and chronic sinusitis as a result 
of exposure to ionizing radiation in service, or a direct 
incurrence, or aggravation of a left maxillary retention 
cyst, and chronic sinusitis during service.  The appellant's 
allegations essentially reiterate contentions which were 
considered in the previous denial and the additional medical 
evidence provides no basis to relate the presence of any 
current left maxillary retention cyst, or sinusitis pathology 
to exposure to ionizing radiation in service or any other 
incident of service.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current left maxillary 
retention cyst, or sinusitis pathology and exposure to 
ionizing radiation in service,, the appellant's claim for 
entitlement to service connection is not reopened. 


II. Entitlement to service connection for a residual scar, 
P.O., tumor excision, left ear, secondary to exposure to 
ionizing radiation in service.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). The United States Court of 
Veterans Appeals (Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim. Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded. The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible. 38 U.S.C.A. § 5107(a). Where 
such evidence is not submitted, the claim is not well 
grounded, and the initial burden placed on the person who 
submits a claim is not met. See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). See also Caluza v. Brown, 7 Vet. App. 498 
(1995). Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Lay assertions cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded. Id. Evidentiary assertions by 
the veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion. See 
King v. Brown, 5 Vet. App. 19 (1993).

The appellant contends that he was exposed to ionizing 
radiation during nuclear tests conducted as part of Operation 
Crossroads in 1946 and that that exposure ultimately resulted 
in his development of skin cancer of the left ear requiring 
the  excision of the cancer resulting in the left ear scar.  

According to 38 C.F.R. § 3.311(b)(2), skin cancer is a 
radiogenic disease. In such cases where there has been 
exposure to ionizing radiation in-service, a request will be 
made for any available records concerning the veteran's 
exposure to radiation. These records normally include but may 
not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for the 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.

The service medical records are completely negative for any 
complaints, clinical findings or diagnosis of skin cancer. 
Service personnel and other records show that the veteran 
participated in Operation Crossroads during 1946, this 
Operation consisting of a series of atmospheric nuclear 
detonations conducted in and around Bikini Atoll during July 
to August 1946. 

In VA examinations in February 1993, and May 1994, the 
veteran reported that in 1968 or 1969, he had a carcinoma, 
left ear surgically removed without any recurrence.  The 
examiners noted that the tip of the left ear was missing with 
a scarred area measuring about 1 inch by 1/4 inch (2 cm. x 1 
cm.) without any evidence of recurrence.  The ear was 
otherwise normal.  The latter examination record contains 
photographs of the left ear.  The earlier diagnosis was 
defect, surgical, tip of left ear, secondary to removal of 
skin cancer.  The latter diagnosis was P.O. tumor, left ear, 
no recurrence.

The evidence of record does not link the appellant's skin 
carcinoma, left ear, to exposure to ionizing radiation or 
other hazardous substance during service, nor does any other 
clinical evidence of record establish such a link.

In view of the fact that the records showed a diagnosis of a 
"radiogenic disease," the Defense Nuclear Agency (DNA) was 
requested to provide a dose estimate for the appellant's 
exposure to ionizing radiation in conjunction with his 
participation in the aforementioned nuclear testing.   In 
April 1995, the DNA confirmed the appellant's assignment on 
board the USS St. Croix, USS Rolette, and USS LST-881 during 
the pertinent time period and that the appellant received a 
total exposure level of radiation of 1.0 to an upper bound of 
1.5 rem gamma during service.

The DNA's report was then submitted to VA's Chief Public 
Health and Environmental Hazards Officer. The Officer wrote 
in August 1996 that skin cancer "usually has been attributed 
to ionizing radiation at high doses, e.g., several hundred 
rads. Excess numbers of basal cell skin cancers also have 
been reported in margins of irradiated areas which received 
estimated doses of 9-12 rads (Health effects of exposure to 
low levels of ionizing radiation [BEIR V], 1990, 325-327).  
She concluded, that, in light of the above, it was "unlikely 
that the veteran's skin cancer can be attributed to exposure 
to ionizing radiation in service." 

The VA's Director of Compensation and Pension Service took 
notice of that opinion in August 1996, and, in particular, 
the finding that it was unlikely that the appellant's skin 
cancer, left ear, could be attributed to exposure to ionizing 
radiation in-service.

Service connection for a radiogenic disease may be 
established in one of three ways. First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and develops one of 
fifteen types of cancer, it is presumed that the disease was 
incurred in service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309. Second, if a veteran was exposed in service to 
ionizing radiation and develops one of twenty-two radiogenic 
diseases within a period specified for each by law, then the 
veteran's claim is referred to the Under Secretary for 
Benefits who reviews it in relation to six specific factors 
and determines whether there is a reasonable possibility that 
the disease was incurred in service. 38 C.F.R. § 3.311. 
Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to events, including radiation exposure, in service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Combee v. Brown, 
34 F.3d 1039, 1043- 45 (Fed. Cir. 1994).

The Board has carefully reviewed this appeal under all three 
of the legal theories by which service connection could be 
granted for the appellant's skin cancer, as has the RO. 
First, as noted above, the claimed disability is not included 
in the statutory list of conditions which may be 
presumptively service-connected by dint of service in a 
radiation-risk activity, as listed at 38 C.F.R. § 3.309(d). 
Secondly, although skin cancer is included in the list at 38 
C.F.R. § 3.311(b), that regulation does not create a 
presumption of service connection, but merely accords the 
claimant special processing of the claim. Such processing 
"still requires a case-by-case determination of service 
connection for each claim based on one of the listed 
diseases." Ramey v. Gober, 120 F.3d 1239, 1245 (Fed. Cir. 
1997). The RO undertook and completed the special development 
mandated by the regulation, and the Board finds that the 
opinion of the DNA was well-supported by the evidence of 
record. The evidence of record contains no substantial 
evidence that runs counter to the aforementioned opinion. The 
Board has also considered the holding of the Court in its en 
banc decision, Hilkert v. West, 12 Vet. App. 145 (1999).

Moreover, the appellant's skin cancer, left ear, was not 
demonstrated in service; a diagnosis of skin cancer of the 
ear was not apparently noted until 1968 or 1969, or 
approximately 20 years after service. Even if it is assumed, 
arguendo, that the skin patch that was removed in 1968 from 
the appellant's left ear was cancerous, this event still 
occurred about 22 years from the in-service exposure. 
Thirdly, the Combee/Ramey analysis includes the traditional 
approach to service-connection claims, i.e., adjudicating the 
issue of causation in service on a direct basis. For the 
reasons articulated above, the Board concludes that the 
appellant's skin cancer, left ear is not attributable to in-
service radiation exposure or other incident of service. The 
record in this case does not support a finding of incurrence 
or aggravation of skin cancer, left ear, in service or on a 
delayed basis due to any exposure to ionizing radiation in 
service.

As explained in Caluza, 7 Vet. App. 498 (1995), in order for 
a claim to be well grounded, there must be competent evidence 
of a current disability and of a nexus between the in-service 
injury or disease and the current disability. Lathan v. 
Brown, 7 Vet. App. 359 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993). Allegations of such a nexus from a veteran 
without the required medical expertise, in the absence of any 
independent supporting clinical evidence from a physician or 
other medical professional, are not probative and cannot form 
the basis of a well-grounded claim. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). In the instant case, 
the findings from the Chief Public Health and Environmental 
Hazards Officer, a physician who reviewed all of the 
pertinent evidence, contradicts, rather than supports, the 
contentions of the appellant linking a current skin disorder, 
left ear, to exposure to radiation in service, and there is 
otherwise no competent evidence of record establishing a 
"nexus" between a current skin disability, left ear, and 
exposure to radiation during service or another in-service 
etiologic cause. Therefore, the Board concludes that the 
appellant has failed to submit a well-grounded claim for 
service connection for a residual scar, P.O., tumor excision, 
left ear, secondary to exposure to ionizing radiation.

In finding the claim for service connection for residual 
scar, P.O., tumor excision, left ear, secondary to exposure 
to ionizing radiation to be not well-grounded, the obligation 
of the RO under 38 U.S.C.A. § 5103(a) and the holding in 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) to advise a 
veteran of the evidence needed to complete his application 
when he has failed to present a well grounded claim has been 
considered. The Board concludes that this obligation to the 
appellant was fulfilled by the RO to the extent that it has 
notified him that this claim was being denied due to the lack 
of any medical evidence indicating that his skin cancer, left 
ear could be attributed to exposure to radiation in service 
or to any incident of service. Moreover, there is no 
indication that there are medical reports that are available 
which would show the required nexus between a present 
residual scar, P.O., tumor excision, left ear, and exposure 
to radiation during service.

Finally, in finding the claim on appeal to be not well 
grounded, the Board recognizes that the RO denied the issue 
on appeal on a different basis. It is the conclusion of the 
Board, however, that there is no prejudice to the appellant 
in doing so, as he was informed of the evidence needed to 
establish entitlement to the benefits requested. See Bernard 
v. Brown, 4 Vet. App. 384 (1993). Accordingly, service 
connection for residual scar, P.O., tumor excision, left ear, 
secondary to exposure to ionizing radiation must be denied.

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a retention 
cyst, left maxillary sinus, and chronic sinusitis secondary 
to exposure to ionizing radiation in service.

A well-grounded claim for entitlement to service connection 
for residual scar, P.O., tumor excision, left ear, secondary 
to exposure to ionizing radiation skin cancer not having been 
submitted, the claim is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 
- 3 -


- 3 -


